Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 12, 2018

The Court of Appeals hereby passes the following order:

A19A0737. STEVEN MARK JOHNSON v. THE STATE.

      A jury found Steven Mark Johnson guilty of rape, and his conviction was
affirmed on appeal. See Johnson v. State, 328 Ga. App. 702 (760 SE2d 682) (2014).
Years later, Johnson filed a motion to set aside a void judgment of conviction,
arguing that the trial court lack jurisdiction. The trial court denied the motion, and
Johnson filed this direct appeal.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Because Johnson is not authorized to
collaterally attack his conviction in this manner, his appeal is hereby DISMISSED.
See id.; Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); Matherlee v.
State, 303 Ga. App. 765, 766 (694 SE2d 665) (2010).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/12/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.